third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 spark preno-112116-11 uilc 860e date date to steven n balahtsis attorney manhattan group large business international from susan j kassell senior counsel branch income_tax accounting susan thompson baker senior technician reviewer branch financial institutions products william a jackson branch chief branch income_tax accounting subject interaction among charitable_contributions remic excess_inclusion income net operating losses this chief_counsel_advice responds to your request for assistance this advice supersedes the two chief_counsel_advice memoranda issued to ---------------------- on date and date and may not be used or cited as precedent legend taxpayer ----------------------------------------- year ------- year ------- dollar_figurex --------------- dollar_figurey --------------- dollar_figurez --------------- preno-112116-11 issues does taxable_income for purposes of calculating the percentage limitation under sec_170 of the internal_revenue_code code on corporate charitable_contribution deductions include an adjustment for taxpayer’s excess_inclusion income eii under sec_860e is taxpayer entitled to carry back all or a portion of its year charitable contribution deduction as part of its year net_operating_loss nol under sec_172 conclusions in a prior memorandum dated date attached we concluded that taxable_income for purposes of calculating the percentage limitation under sec_170 means taxable_income under sec_63 as adjusted for eii under sec_860e upon further analysis and for the reasons stated below we now believe this conclusion was incorrect taxable_income for purposes of calculating the percentage limitation under sec_170 means taxable_income under sec_63 as adjusted only for the items in sec_170 and not adjusted for eii under sec_860e for different reasons than those stated in a prior memorandum dated march attached taxpayer may not carry back its year charitable_contribution_deduction as part of its year nol under sec_172 facts taxpayer is a corporation that holds a residual_interest in a real_estate_mortgage_investment_conduit remic in tax years year through year taxpayer had eii but otherwise had only nols specifically for tax_year year taxpayer had eii in the amount of dollar_figurex had unspecified nols and made a charitable_contribution in the amount of dollar_figurey taxpayer asserted that its taxable_income for purposes of calculating the percentage limitation under sec_170 is adjusted for eii under sec_860e further taxpayer asserted that its dollar_figurey charitable_contribution in year is deductible under sec_170 because dollar_figurey is less than percent of taxpayer’s eii for that taxable_year or dollar_figurez in the alternative taxpayer argued that if its dollar_figurey charitable_contribution is not deductible in year then the entire dollar_figurey charitable_contribution should be added to taxpayer’s unspecified nols and carried back and forward under sec_172 preno-112116-11 law and analysis sec_63 generally provides that taxable_income means gross_income minus the deductions allowed by chapter of the code other than the standard_deduction under sec_860e the taxable_income of any holder of a residual_interest in a remic for any taxable_year shall in no event be less than the residual_interest holder’s excess_inclusion for such taxable_year sec_170 provides a deduction for qualified charitable_contributions however under sec_170 deductions for charitable_contributions made by a corporation is limited to a maximum of percent of the corporation’s taxable_income for the taxable_year for purposes of calculating the percentage limitation under sec_170 a corporation’s taxable_income is defined as taxable_income under sec_63 computed without regard to- the deduction for charitable_contributions under sec_170 the special_deductions for corporations allowed under part viii except sec_248 relating to organizational_expenditures subchapter_b chapter of the code any nol_carryback to the taxable_year under sec_172 sec_199 and any capital_loss_carryback to the taxable_year under sec_1212 sec_170 of the code sec_1_170a-11 of the income_tax regulations any charitable_contribution in excess of the amount deductible under sec_170 is deductible for each of the five succeeding taxable years in order of time under sec_170 taking into account the special rule for nols under sec_170 calculation of the percentage limitation under sec_170 starts with taxable_income under sec_63 and then makes certain adjustments specified in sec_170 although sec_860e also uses the term taxable_income it does not contain a definition of taxable_income rather sec_860e specifies a minimum amount upon which federal_income_tax must be paid_by a residual_interest holder importing the minimum amount taxed under sec_860e into the definition of taxable_income under sec_170 would not further the legislative purpose of ensuring that residual_interest holders are currently taxed on a minimum amount of income therefore taxable_income for purposes of sec_170 means taxable_income under sec_63 as adjusted only for the items in sec_170 not taking into account eii under sec_860e as a result taxpayer’s taxable_income for purposes of sec_170 is dollar_figure preno-112116-11 the amount of its year charitable_contribution_deduction is dollar_figure and the entire dollar_figurey charitable_contribution from year must be carried over to the next succeeding taxable_year of taxpayer under sec_170 sec_172 allows a deduction equal to the aggregate of the nol carryovers and carrybacks to the taxable_year sec_172 generally provides that the term net_operating_loss means the excess of the deductions allowed by chapter of the code over the gross_income computed with certain modifications because taxpayer’s dollar_figurey charitable_contribution in year is not a deduction allowed in year this amount is not included in taxpayer’s nol in year and therefore cannot be carried back as part of taxpayer’s year nol case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views if you have any questions regarding the sec_170 issue please call nancy lee cc ita b01 at --------------------- if you have any questions regarding the sec_860e issue please call cathy fung cc fip b02 at --------------------- and if you have any questions regarding the sec_172 issue please call seoyeon sharon park cc ita b05 at -------------- ------- attachments cc -------------------------- attorney san francisco group large business international
